Case 2:18-cv-02133-MWF-MRW Document 78 Filed 11/23/19 Page 1 of 10 Page ID #:1265




      1 Michael A. Bowse (SBN 189659)
        mbowse@bowselawgroup.com
      2 BOWSE LAW GROUP
        801 S. Figueroa St., 25th Floor
      3 Los Angeles, CA 90017
        Phone/Fax: (213) 344-4700
      4
        Attorneys for Plaintiff ALPHA GRP.,
      5 INC. d/b/a RED BULL GLOBAL
        RALLYCROSS
      6
      7
      8
                            UNITED STATES DISTRICT COURT
      9
                           CENTRAL DISTRICT OF CALIFORNIA
    10
       ALPHA GRP., INC. d/b/a RED BULL           Case No.: 2:18-cv-02133-MWF
    11 GLOBAL RALLYCROSS, a Delaware
       Corporation,                              PLAINTIFF’S OPPOSITION TO
    12                                           DEFENDANT’S EX PARTE
                          Plaintiff,             MOTION TO STRIKE EXPERT
    13                                           REPORT ON DAMAGES
       vs.
    14
       SUBARU OF AMERICA, INC., a New
    15 Jersey Corporation                        Action Filed:    March 14, 2018
    16                   Defendants
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                              -1-
                      OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 78 Filed 11/23/19 Page 2 of 10 Page ID #:1266




     1 I.     INTRODUCTION
     2        Defendant Subaru of America’s motion to strike the report of Plaintiff Alpha
     3 GRP’s damages expert is legally unsound and factually baseless. Indeed, Subaru’s
     4 motion is utterly detached from reality.
     5        The report of Alpha’s damages expert, Philip Fier and Focus Advisory
     6 Services, LLC, complies with every requirement of Fed. R. Civ. Proc. 26(a)(2). To
     7 satisfy the Rule, an expert report need only contain 6 things:
     8             A statement of the expert’s opinions and the reasons for them;
     9             The facts and data considered in forming the expert’s opinions;
    10             Any exhibits that will be used to summarize and support the opinions;
    11             A description of the expert’s qualifications and publications;
    12             A list of cases in which the expert testified in the last 4 years; and
    13             A statement of the expert’s hourly fees.
    14 Fed. R. Civ. Proc. 26(a)(2)(B)(i)-(vi). These requirements do not obligate experts to
    15 prepare exhaustive, minutely detailed written reports. Instead, they merely require
    16 expert reports to contain enough to prevent an opposing party from being unfairly
    17 surprised by an undisclosed or vaguely disclosed opinion. See, e.g., Heller v. D.C.,
    18 801 F.3d 264, 270 (D.C. Cir. 2015). Mr. Fier’s report does that and more.
    19        It is notable that, for all of its bluster, Subaru’s motion contends that Mr.
    20 Fier’s report is missing just 2 pieces of information: (1) the Bates numbers of
    21 documents that contained the “facts or data” Mr. Fier considered and (2) the names
    22 of Alpha employees with whom Mr. Fier spoke to obtain or clarify the “facts or
    23 data” he considered in forming his opinions. Ex Parte Motion (Dkt. No. 74) at 10-
    24 12. But the simple fact is that neither of those are among the 6 things that Rule
    25 26(a)(2)(B) requires expert reports to contain. “Facts or data” means “facts or data,”
    26 not “facts or data, plus the underlying source material and witness identities.” Rule
    27 26(b)(4)(a) expressly permits Subaru and any other party who wishes to drill down
    28 to such level of detail to do so by conducting depositions and other discovery of

                                                  -2-
                        OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 78 Filed 11/23/19 Page 3 of 10 Page ID #:1267




     1 opposing experts. Fed. R. Civ. Proc. 26(b)(4)(A). If Rule 26 meant to require every
     2 expert report to contain the information Subaru seeks, it would say so. It does not.
     3        Subaru’s other contentions – that Alpha refused to answer questions about its
     4 damages during the discovery period – are both factually wrong and legally
     5 irrelevant. Alpha and its deposition witnesses did answer Subaru’s inquiries about
     6 Alpha’s damages except to the extent those inquiries sought information protected
     7 from discovery. But more importantly for this Motion, a motion to strike or exclude
     8 an expert report is authorized only for a party’s “fail[ure] to provide information or
     9 identify a witness as required by Rule 26(a) or (e),” Fed. R. Civ. P. 37(c)(1). If
    10 Subaru actually believes that Alpha or its witnesses failed to answer questions put to
    11 them in depositions or other discovery that they should have answered, its remedy is
    12 to file a motion to compel, not to seek an order striking Alpha’s expert report. See
    13 Fed. R. Civ. Proc. 37(a)(3)(B) (authorizing motion to compel for failure to answer
    14 questions at deposition or answer interrogatories); see also Fed. R. Civ. Proc.
    15 37(b)(2)(A)(ii) (authorizing evidentiary sanctions in connection with answers at
    16 deposition and to written discovery only for violation of prior court orders).
    17        Even though Subaru’s assertions regarding Mr. Fier’s expert report on
    18 damages are not supported by the facts and are inconsistent with the plain language
    19 of Rule 26(a)(2), Alpha indicated during the parties’ pre-motion conference that it
    20 was willing to cause Mr. Fier to supplement his written report and to also allow
    21 Subaru additional time to provide a rebuttal report from its own damages expert.
    22 Although Alpha made that offer in an effort to avoid the burden and expense of
    23 avoidable motion practice and even though it has now incurred that burden and that
    24 expense, it nevertheless remains willing to provide a supplemental expert report and
    25 to allow Subaru some additional time for its rebuttal report. However, because Mr.
    26 Fier’s expert report on damages complies with Rule 26(a)(2), that can and should be
    27 done only by agreement of the parties and not by Court order.
    28

                                                 -3-
                        OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 78 Filed 11/23/19 Page 4 of 10 Page ID #:1268




     1         Accordingly, the Court should either direct the parties to meet and confer
     2 regarding a schedule for supplementing Mr. Fier’s report on damages and for the
     3 disclosure of Subaru’s rebuttal report on damages or it should deny Subaru’s
     4 motion. Certainly, there is no basis for an order striking the report of Alpha’s
     5 damages expert as Subaru requests.
     6 II.     THE REPORT OF ALPHA’S DAMAGES EXPERT COMPLIES WITH
     7         RULE 26(a)(2)
     8         A. Mr. Fier’s Report States His Opinions, The Reasons For Them, And
     9              The Facts And Data He Considered In Forming His Opinions
    10         Subaru’s motion fundamentally misstates and misunderstands Rule
    11 26(a)(2)(B). That Rule lists 6 things that an expert’s written report must include.1
    12 However, neither of the things Subaru argues Mr. Fier’s report should include
    13 (document Bates numbers and names of people at Alpha with whom Mr. Fier spoke)
    14 are on that list. Nor are they fairly encompassed by any of the 6 subparts of Rule
    15 26(a)(2)(B).
    16         The purpose of Rule 26(a)(2)’s requirements regarding the provision of
    17 written reports from experts is to put the other side on “notice of the substance of the
    18 expert’s testimony.” Liguori v. Hansen, 752 F. App'x 389, 392 (9th Cir. 2018).
    19 Providing notice of the substance of an expert’s intended testimony ensures that the
    20 opposing party will not be “unfairly surprised” at trial by opinions that were not
    21 previously disclosed. Heller, 801 F.3d at 270.
    22
    23
         1
         Specifically, it requires the report to contain: (i) “A complete statement of all
    24 opinions the witness will express and the basis and reasons for them;” (ii) “The facts
    25 or data considered by the witness in forming them;” (iii) “Any exhibits that will be
       used to summarize or support them;” (iv) “The witness's qualifications, including a
    26 list of all publications authored in the previous 10 years;” (v) “A list of all other
    27 cases in which, during the previous 4 years, the witness testified as an expert at trial
       or by deposition;” and “A statement of the compensation to be paid for the study
    28 and testimony in the case.” Fed. R. Civ. Proc. 26(a)(2)(B)(i)-(vi).

                                                  -4-
                        OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 78 Filed 11/23/19 Page 5 of 10 Page ID #:1269




     1         Here, Subaru does not contend that Mr. Fier’s written report fails to identify
     2 his opinions. Nor does Subaru contend that the report describes Mr. Fier’s opinions
     3 too vaguely. Nor does Subaru argue that the report omits the facts and data that Mr.
     4 Fier considered in forming the opinions expressed in his report. Instead, Subaru’s
     5 sole contention is that the report must, but does not, specifically identify the sources
     6 of the facts and data that Mr. Fier considered in forming his opinions. But Rule
     7 26(a)(2)(B) contains no such requirement.
     8         Indeed, the D.C. Circuit’s recent decision in Heller v. D.C. makes clear the
     9 distinction between the “facts or data” that an expert considered and the sources of
    10 those “facts or data.” Heller found that, because the expert report in that case
    11 contained a statement of the opinions the expert would express at trial and described
    12 the reasons for those opinions, it satisfied Rule 26(a)(2)(B) and could not be
    13 stricken. Heller, 801 F.3d at 270-71. Notably, the only statement in that report
    14 regarding the source of the information the expert relied upon to form his opinions
    15 was that the “report was based ‘on my experience, my review of numerous studies
    16 and books, the District of Columbia's firearms laws and regulations, and discovery
    17 materials from this case made available to me….’” Id. at 271. That, however, did
    18 not make the report deficient under Rule 26 because the Rule contains no provision
    19 requiring detailed information regarding sources of facts or data considered.
    20 Instead, the court in Heller found that the expert report at issue there satisfied the
    21 Rule because it contained the things specified by the Rule. Id. Any additional
    22 information the opposing party felt it needed could be obtained by deposing the
    23 expert. Id.
    24         Courts in the Ninth Circuit have likewise rejected litigants’ efforts to
    25 overstate and misrepresent Rule 26(a)(2)’s requirements. Thus, Judge Houston
    26 explained that “an expert is not required to ‘recite each minute fact or piece of
    27 scientific information that might be elicited on direct examination to establish the
    28 admissibility of the expert opinion under Daubert.’” Single Chip Sys. Corp. v.

                                                  -5-
                        OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 78 Filed 11/23/19 Page 6 of 10 Page ID #:1270




     1 Intermec IP Corp., 495 F. Supp. 2d 1066, 1075 (S.D. Cal. 2007) (Houston, D.J.)
     2 (quoting McCoy v. Whirlpool Corp., 214 F.R.D. 646, 652 (D.Kan.2003)). Judge
     3 Ware has similarly made clear that Rule 26 does not require expert reports to
     4 contain detailed identifications of witnesses or documents. Applied Materials, Inc.
     5 v. Advanced Micro-Fabrication Equip. (Shanghai) Co., No. C 07-05248 JW, 2009
     6 WL 3429575, at *3 (N.D. Cal. Oct. 22, 2009) (rejecting motion to strike what
     7 defendant claimed were “bare-bones opening expert reports”)
     8         Subaru’s arguments here are inconsistent with these authorities as well as the
     9 plain language of Rule 26. Subaru’s main complaint seems to be that Mr. Fier’s
    10 report does not cite Bates numbers or other specific identifiers for the documents
    11 from which he obtained the facts and data relied upon in his report. But Rule 26
    12 does not require expert reports to identify materials considered by the expert by
    13 Bates number or any other identifier. Bioriginal Food & Sci. Corp. v. Biotab
    14 Nutraceuticals, Inc., No. 213CV05704CASEX, 2015 WL 10733384, at *3 (C.D.
    15 Cal. Aug. 24, 2015) (Snyder, D.J.) (Bates-number citations to documents not
    16 required for expert reports). Subaru’s secondary complaint – that Mr. Fier’s report
    17 does not name the Alpha executives with whom he spoke to obtain the facts and
    18 data identified in his report – is equally meritless. There is no requirement in Rule
    19 26 that expert reports identify the particular individuals the expert spoke to or from
    20 whom he obtained facts and data pertinent to his opinions. Stacy v. PPC
    21 Transportation Co., No. 4:11-CV-4018, 2013 WL 12171870, at *3 (W.D. Ark. Feb.
    22 19, 2013) (“The expert disclosure requirements of Fed. R. Civ. P. 26(a)(2) do not
    23 require disclosure of each specific witness that an expert relies on.”)
    24         Rather, the Rule requires only that the report identify the facts or data relied
    25 upon, not their specific source. Indeed, as the Advisory Committee Notes explain,
    26 the 2010 amendments to Rule 26 narrowed the expert disclosure requirement by
    27 eliminating language that required expert reports to identify the “data or other
    28 information” considered by an expert and replacing it with the current requirement

                                                  -6-
                        OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 78 Filed 11/23/19 Page 7 of 10 Page ID #:1271




     1 that expert reports reflect the “facts or data” considered. Advisory Committee Notes
     2 to 2010 Amendments of Fed. R. Civ. P. 26 (“The amendments to Rule 26(a)(2) …
     3 limit the expert report to facts or data (rather than “data or other information,” as in
     4 the current rule) considered by the witness.” (emphasis added)). Bates numbers and
     5 witness names are not “facts or data” considered by experts to form their opinions.
     6 They identify the places where “facts or data” may be found. Nothing in the current
     7 version of Rule 26 requires expert reports to contain any information about the
     8 sources of facts or data, let alone information as detailed as Subaru claims Alpha
     9 was required to provide.
    10         Indeed, it is notable that the only “authority” Subaru cites for its claims that
    11 expert reports must identify by name the people with whom the expert spoke and
    12 must specify the documents from which facts or data described in the report were
    13 obtained are two unpublished cases decided before the 2010 amendments to Rule
    14 26. See Bray & Gillespie Mgmt. LLC v. Lexington Ins. Co., No. 607-CV-222-ORL-
    15 35KRS, 2009 WL 1043974 (M.D. Fla. Apr. 17, 2009); Hoss v. United Parcel Serv.,
    16 Inc., No. CV 08-498-N-BLW, 2010 WL 672743 (D. Idaho Feb. 20, 2010)
    17 (describing Rule as requiring disclosure of “the information or data” on which
    18 expert relied).2 Even assuming those decisions accurately applied the pre-2010
    19 version of Rule 26(a)(2), they certainly are not consistent with the post-2010 version
    20 of the Rule.
    21         In short, Mr. Fier’s report does everything that Rule 26(a)(2)(B) requires.
    22 The different and additional requirements Subaru’s motion seeks to impose are
    23 simply not found in Rule 26.3
    24
    25   2
         The 2010 amendments to Rule 26 did not become effective until December 1,
    26 2010.
       3
         Subaru also complains that Mr. Fier’s report does not address certain “facts of
    27 record” that Subaru claims are “critical to any expert’s analysis”. Motion at 3:11-
    28 4:17. But several of those “facts” are not facts at all and, in any event, all of them

                                                   -7-
                        OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 78 Filed 11/23/19 Page 8 of 10 Page ID #:1272




     1        B.   Subaru’s Other Arguments Have Nothing To Do With Whether Mr.
     2             Fier’s Report Meets The Requirements of Rule 26(a)(2)(B) And, In
     3             Any Event, Are Wrong
     4        Subaru’s remaining arguments do nothing to justify an order striking Mr.
     5 Fier’s expert report. Not only are those additional arguments wrong as a factual
     6 matter, they are irrelevant as a legal matter.
     7        Thus, Subaru complains that Alpha’s 30(b)(6) witness, Colin Dyne, “refused
     8 to disclose the nature of or basis for its damages.” Motion at 15:4-5. Not so. In
     9 fact, Mr. Dyne answered all of the questions put to him about damages other than
    10 those that sought to learn the dollar amount of Alpha’s damages, which were then
    11 being calculated by Alpha’s damages expert, who had not yet been disclosed or
    12 designated. Deposition of Colin Dyne, Vol. II (Bowse Decl., Ex. A) at 217:6-227:6,
    13 276:3-16, 365:20-367:20; see also id. at 219:10-23 (colloquy among counsel
    14 clarifying that Mr. Dyne would be instructed not to testify as to the calculated
    15 amount of Alpha’s damages (which are opinions of Alpha’s expert), but would
    16 answer questions seeking the categories or components of Alpha’s damages and the
    17 facts regarding those categories). Alpha’s objections to such questions were wholly
    18 appropriate. See Dagdagan v. City of Vallejo, 263 F.R.D. 632, 636 (E.D. Cal. 2009)
    19 (questions in 30(b)(6) deposition that called for expert opinions were improper and
    20 properly objected to).4
    21
    22 are things Defendant can question Mr. Fier about at deposition in an effort to
       challenge his opinions and conclusions. In any event, this contention by Subaru has
    23 nothing to do with Fed. R. Civ. Proc. 26(a)(2)(B).
       4
    24 Calculating Alpha’s damages necessarily involves “specialized knowledge within
       the scope of Rule 702.” Fed. R. Evid. 701(c). For precisely that reason, “[c]ourts
    25 do not permit lay witness testimony when that testimony involves the use of a
    26 sophisticated damages calculation.” Joshua David Mellberg LLC v. Will, 386 F.
       Supp. 3d 1098, 1108 (D. Ariz. 2019). As the expert report of Mr. Fier demonstrates,
    27 the damages figure Alpha intends to prove at trial has been calculated using
    28 sophisticated methodologies involving data points not only from Alpha’s internal

                                                  -8-
                        OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 78 Filed 11/23/19 Page 9 of 10 Page ID #:1273




     1         Indeed, Subaru’s effort to obtain testimony from Alpha as to the amount of its
     2 damages was also improper because it came before Alpha was required to disclose
     3 the identity and opinions of its damages expert. Subaru could not have deposed or
     4 questioned plaintiff’s damages expert regarding the amount or calculation of
     5 Alpha’s damages before the deadline for expert disclosures. Fed. R. Civ. Proc.
     6 26(b)(4)(A). It likewise cannot perform an end run around that prohibition by
     7 posing such questions to Alpha or its representatives in deposition or otherwise.
     8 Gorrell v. Sneath, 292 F.R.D. 629, 633 (E.D. Cal. 2013) (parties may not discover
     9 opinions held by opposing party’s experts prior to date for expert disclosures,
    10 whether by deposition or interrogatories); Finjan, Inc. v. ESET, LLC, No. 17CV183
    11 CAB (BGS), 2018 WL 4772124, at *4 (S.D. Cal. Oct. 3, 2018) (party could not be
    12 required to disclose opinion or analysis of its expert in response to interrogatory
    13 prior to expert disclosure deadline); Montgomery v. Wal-Mart Stores, Inc., No.
    14 12CV3057-JLS (DHB), 2015 WL 11233384, at *4 (S.D. Cal. July 17, 2015)
    15 (plaintiff “should not be required include expert opinions in his interrogatory
    16 responses.”) Put simply, prior to the deadline for expert disclosures, Subaru could
    17 not require Alpha (through its 30(b)(6) representative) to summarize the preliminary
    18 or anticipated conclusions of its damages expert. Yet that is precisely what Subaru’s
    19 questions to Mr. Dyne would have done had they been answered.
    20         Most importantly, however, if Subaru actually believed that its deposition
    21 questions were proper and should have been answered notwithstanding the rules just
    22 outlined, its remedy was to file a motion to compel. See Fed. R. Civ. Proc.
    23 37(a)(3)(b)(i). If Subaru had filed and won such a motion, its relief would have
    24 been an order compelling Mr. Dyne to answer deposition questions. Having failed
    25 to seek such an order, it cannot now obtain one that is many times harsher and more
    26
    27 financial materials, but also from other comparable action sports enterprises like
       Formula 1 and the Ultimate Fighting Championship. See Damages Report of Focus
    28 Advisory Services, LLC on Behalf of Plaintiffs (Dkt. No. 74-2) at 10.

                                                 -9-
                        OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 78 Filed 11/23/19 Page 10 of 10 Page ID #:1274




     1 extreme. Fed. R. Civ. Proc. 37(b)(2)(A)(ii) (authorizing evidentiary sanctions in
     2 connection with answers at deposition and to written discovery only for violation of
     3 prior court orders)
     4 III.   CONCLUSION
     5        For all of these reasons, Subaru’s motion to strike the report of Alpha’s
     6 damages expert must be denied.
     7                                              BOWSE LAW GROUP
     8
         Date: November 22, 2019                         /s/ Michael A. Bowse
     9                                                   Michael A. Bowse
    10
                                                    Attorneys for Plaintiff ALPHA GRP.,
    11                                              INC. d/b/a RED BULL GLOBAL
    12                                              RALLYCROSS

    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                - 10 -
                       OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
